MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	8	
Docket:	      Han-17-347	
Submitted	
  On	Briefs:	 January	11,	2018	
Decided:	     January	23,	2018		  	     	      	      	     	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                    IN	RE	EMMA	S.		
	
	
PER	CURIAM	

      [¶1]		The	mother	and	the	father	of	Emma	S.	appeal	from	a	judgment	of	

the	 District	 Court	 (Ellsworth,	 Roberts,	 J.)	 terminating	 their	 parental	 rights	 to	

the	 child	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii)	

(2017).		Both	parents	challenge	the	sufficiency	of	the	evidence	supporting	the	

court’s	 finding	 of	 parental	 unfitness	 and	 the	 court’s	 discretionary	

determination	 that	 termination	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 See	 id.	

§	4055(1)(B)(2).		The	father	additionally	challenges	whether	the	Department	

met	 its	 obligation	 pursuant	 to	 22	 M.R.S.	 §	 4041	 (2017)	 to	 provide	

reunification	services.		We	affirm	the	judgment.	

	     [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found	 by	

clear	and	convincing	evidence	that	both	parents	(1)	are	unable	to	protect	the	

child	from	jeopardy,	and	these	circumstances	are	unlikely	to	change	within	a	

time	that	is	reasonably	calculated	to	meet	the	child’s	needs	and	(2)	are	unable	
2	

to	take	responsibility	for	the	child	within	a	time	that	is	reasonably	calculated	

to	meet	the	child’s	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii).		The	court	

also	determined	that	termination	of	the	mother’s	and	father’s	parental	rights	

is	in	the	child’s	best	interest.		See	id.	§	4055(1)(B)(2)(a).		We	review	the	trial	

court’s	factual	findings	that	a	parent	is	unfit	and	that	termination	of	parental	

rights	is	in	the	child’s	best	interest	for	clear	error	and	the	ultimate	decision	to	

terminate	 parental	 rights	 for	 an	 abuse	 of	 discretion.	 	 Adoption	 of	 Isabelle	 T.,	

2017	ME	220,	¶	30,	---A.3d	---.	

	        [¶3]	 	 The	 court	 based	 its	 determinations	 on	 the	 following	 findings	 of	

fact:	

                [The	 child]	 is	 4	 years	 of	 age.	 	 She	 has	 witnessed	 domestic	
         violence	and	substance	abuse	by	her	parents.		She	has	a	profound	
         fear	 of	 abandonment.	 	 She	 suffers	 from	 PTSD	 [post-traumatic	
         stress	 disorder],	 is	 still	 processing	 earlier	 trauma	 and	 struggles	
         with	significant	anxiety	regarding	separation	from	her	caregivers.		
         [The	 child’s]	 issues	 stem	 from	 the	 chaos	 of	 her	 life	 while	 in	 her	
         parents’	care.	
	
                [The	father]	has	taken	significant	steps	toward	reunification	
         with	 his	 daughter.	 	 He	 has	 engaged	 in	 counseling	 for	 opiate	
         addiction	 for	 over	 18	 months.	 	 He	 has	 not	 counseled	 for	 alcohol	
         abuse.		His	[substance	abuse]	counselor	testified	that	[the	father]	
         is	 not	 alcohol	 dependent.	 	 [The	 father]	 is	 an	 intense	 individual.		
         Alcohol	 brings	 out	 his	 aggressive	 tendencies.	 	 He	 has	 completed	
         24	 of	 the	 48	 required	 [Batterer’s	 Intervention	 Program]	 groups	
         and	received	a	positive	reference	from	[his	BIP	counselor].	.	.	.		He	
         has	 not	 accepted	 responsibility	 for	 his	 prior	 assaultive	 behavior.		
         The	lack	of	specific	alcohol	counseling	combined	with	this	denial	
                                                                                 3	

indicate	to	the	court	that	he	continues	to	pose	a	risk	of	violence	to	
his	 domestic	 partners	 and	 has	 not	 alleviated	 the	 jeopardy	 that	
violence	poses	to	[the	child].	
        	
	       .	.	.	.		
        	
        [The	 child]	 must	 take	 antibiotics	 daily	 and	 be	 constantly	
monitored.	 	 [The	 father]	 is	 employed	 as	 a	 fisherman.	 	 He	 works	
hard	to	earn	sufficient	funds	to	maintain	a	home.		Unfortunately,	
his	work	hours	are	unpredictable	and	not	within	his	control.		His	
employment	 caused	 him	 to	 miss	 visits	 with	 [the	 child]	 and	
counseling	sessions	with	[his	BIP	counselor].		He	cannot	maintain	
a	consistent	routine	at	home.		His	plans	for	[the	child’s]	care	while	
he	 is	 working	 are	 not	 particularly	 structured.	 	 [The	 child]	 needs	
routine	 and	 stability	 in	 her	 home.	 	 She	 will	 suffer	 significant	
trauma	if	placed	in	an	unstable	living	environment.	
        	
        This	 is	 a	 very	 old	 case,	 and	 [the	 child]	 needs	 permanency.		
The	child	has	been	in	the	custody	of	DHHS	since	August	of	2015.		
Despite	 the	 length	 of	 time	 and	 the	 numerous	 opportunities,	 [the	
father]	is	not	yet	in	a	position	to	care	for	[the	child].	
        	
	       .	.	.	.	
	
        [The	 mother]	 has	 struggled	 with	 opiate	 addiction	 for	 the	
last	 seven	 years.	 	 She	 engaged	 in	 substance	 abuse	 counseling	 on	
multiple	occasions.		The	initial	Jeopardy	finding	herein	was	based	
in	 large	 part	 on	 her	 substance	 abuse.	 	 She	 has	 taken	 steps	 in	
support	 of	 her	 efforts	 to	 rehabilitate	 and	 reunify.	 	 She	 began	
counseling	at	a	treatment	facility	in	the	summer	of	2016.		In	early	
October	 of	 2016	 she	 left	 for	 Florida	 without	 notifying	 the	
Department.	 	 She	 participated	 in	 an	 intensive	 substance	 abuse	
program	 in	 Florida,	 returning	 to	 Maine	 on	 January	 4,	 2017.	 	 She	
did	 not	 communicate	 with	 the	 Department,	 or	 [the	 child]	
throughout	 this	 period.	 	 Upon	 returning	 to	 Maine	 [the	 mother]	
relapsed.	 	 She	 entered	 another	 treatment	 facility	 on	
March	14,	2017,	 acknowledging	 that	 she	 had	 been	 using	 heroin	
and	 cocaine.	 	 She	 is	 currently	 prescribed	 Methadone	 and	 is	
4	

        participating	 in	 counseling.	 	 [The	 mother]	 has	 been	 unable	 to	
        provide	care	for	[the	child]	for	a	period	of	23	months	due	to	her	
        substance	abuse.		The	court	finds	that	she	has	a	chronic	substance	
        abuse	problem.		[The	mother’s]	fragile	sobriety	places	her	child	at	
        risk	if	returned	to	her	care.	
        	
        	       .	.	.	.	
        	
                [The	 child’s]	 fear	 of	 abandonment	 was	 aggravated	 by	 [the	
        mother’s]	decision	to	leave	Maine	for	Florida	without	notice.		[The	
        child]	will	not	be	able	to	return	to	[the	mother’s]	custody	within	a	
        reasonable	 period	 of	 time,	 considering	 [the	 child’s]	 age	 and	 her	
        need	for	a	permanent	home.	
        	
        	       .	.	.	.	
	
        	     Despite	 the	 passage	 of	 approximately	 24	 months,	 the	
        parents	have	not	made	sufficient	changes.		The	court	respects	the	
        Guardian	 ad	 litem’s	 opinion	 and	 places	 significant	 weight	 on	 it.		
        The	 Guardian	 believes	 that	 termination	 of	 the	 parents’	 parental	
        rights	is	in	the	child’s	best	interest,	and	the	court	agrees	with	his	
        assessment.	
	
	       [¶4]		Given	these	findings	regarding	the	mother	and	the	father	and	the	

court’s	other	specific	findings	of	fact,	all	of	which	are	supported	by	competent	

evidence	in	the	record,1	the	court	did	not	err	in	its	finding	of	the	mother’s	and	




     1		Contrary	to	the	father’s	contention,	there	is	ample	evidence	in	the	record	that	the	father	has	a	

significant	history	of	substance	abuse,	including	alcohol	abuse,	and	the	court	did	not	clearly	err	in	
finding	 that	 he	 is	 not	 engaged	 in	 specific	 alcohol	 counseling.	 	 Additionally,	 the	 court’s	 finding	
regarding	 his	 denial	 of	 domestic	 violence	 is	 supported	 by	 competent	 evidence	 in	 the	 record.		
Furthermore,	where	the	court	finds	multiple	bases	for	unfitness,	as	it	did	here,	the	judgment	will	be	
affirmed	if	any	one	of	the	alternative	bases	is	supported	by	clear	and	convincing	evidence.		See	In	re	
M.B.,	2013	ME	46,	¶	37,	65	A.3d	1260.	
                                                                                         5	

the	 father’s	 parental	 unfitness.	 	 See	 In	 re	 Logan	 M.,	 2017	 ME	 23,	 ¶	 3,	

155	A.3d	430.		

      [¶5]	 	 The	 father	 further	 contends	 that	 the	 court	 erred	 in	 finding	 him	

unfit	 to	 parent	 his	 child	 because	 the	 Department	 did	 not	 meet	 its	 burden	

under	 22	 M.R.S.	 §	 4041	 to	 provide	 reunification	 services.	 	 Specifically,	 he	

argues	that	the	Department	did	not	provide	referrals	in	a	timely	manner	and	

did	not	provide	him	with	adequate	visitation	opportunities,	and	the	judgment	

should	therefore	be	vacated.		However,	the	“Department’s	compliance	with	its	

rehabilitation	 and	 reunification	 duties	 as	 outlined	 in	section	 4041	 does	 not	

constitute	a	discrete	element	requiring	proof	in	termination	proceedings,	nor	

does	 the	 failure	 of	 the	 Department	 to	 comply	 with	 section	

4041	preclude	findings	 of	 parental	 unfitness.”	 	 In	 re	 Doris	 G.,	 2006	 ME	 142,	

¶	17,	912	A.2d	572;	see	22	M.R.S.	§	4041.		The	court	may	consider	the	lack	of	

reunification	 efforts,	 but	 is	 not	 required	 to	 address	 the	 extent	 of	 the	

Department’s	 reunification	 efforts	 in	 its	 finding	 that	 the	 father	 is	 unfit	 if	

competent	 evidence	 in	 the	 record	 supports	 the	 court’s	 finding,	 by	 clear	 and	

convincing	 evidence,	 of	 at	 least	 one	 ground	 of	 parental	 unfitness.	 	 See	 In	 re	

Hannah	 S.,	 2016	 ME	 32,	 ¶¶	 12-13,	 133	A.3d	590.	 	 Here,	 because	 there	 was	

competent	 evidence	 to	 support	 the	 court’s	 finding	 of	 parental	 unfitness,	 the	
6	

court	was	not	required	to	address	the	extent	of	the	Department’s	reunification	

efforts.		See	id.	

         [¶6]	 	 The	 court	 did	 not	 err	 or	 abuse	 its	 discretion	 in	 its	 determination	

that	 termination	 of	 the	 mother’s	 and	 the	 father’s	 parental	 rights,	 with	 a	

permanency	 plan	 for	 adoption,	 is	 in	 the	 child’s	 best	 interest.	 	 See	

In	re	Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	    	
	
Rick	Doyle,	Esq.,	Next	Step	DV	Project,	Ellsworth,	for	appellant	mother	
	
Dawn	 M.	 Corbett,	 Esq.,	 Law	 Office	 of	 Dawn	 M.	 Corbett,	 PA,	 Ellsworth,	 for	
appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	 the	 Attorney	 General,	 Augusta,	 for	 appellee	 Department	 of	 Health	 and	
Human	Services	
	
	
Ellsworth	District	Court	docket	number	PC-2015-42	
FOR	CLERK	REFERENCE	ONLY